       Case 1:19-cv-09227-LLS Document 27 Filed 07/14/20 Page 1 of 8

                                                         USDC SONY
 UNITED STATES DISTRICT COURT                            DOCUl\lE~T
 SOUTHERN DISTRICT OF NEW YORK                           ELECTRO:\ICALLY FILED
 -------              - - - - - - - - - -x               DOC #: _ _ _~ .,.....-,-------
 QUINCY STEELE and JIMMY ARRIOLA, on
                                                         DA TE FILE.o:    ~hvl a
                                                                              z
 behalf of themselves and all others
 others similarly situated,

                        Plaintiffs                     19 Civ.   9227   (LLS)

              - against -                               OPINION & ORDER
WEGMANS FOOD MARKETS,       INC.

                        Defendants
- - - - - - - - - - - - - - - - - - -x

     In this putative class action, defendant Wegmans Food

Markets,     Inc. moves to dismiss plaintiffs Quincy Steele and

Jimmy Arriola' s first amended complaint          ("FAC")   (Dkt. No.    10)

pursuant to Federal Rules of Civil Procedure 12(b) (6) and 9(b)

For the following reasons,         the motion   (0kt . No. 13)   is granted.

                                   BACKGROUND

     Plaintiffs sue Wegmans, a grocery store chain and food

manufacturer,    for claimed deceptive acts or practices in

violation of federal,       New York, and Pennsylvania statutes and

standards,    false advertising, common-law negligent

misrepresentation,    fraud, breach of warranty and unjust

enrichment.

     Nevertheless, the case comes down to two decisive

questions: did the label on the ice cream container misrepresent

the container's contents? and did the elaborate gas



                                       1
                  Case 1:19-cv-09227-LLS Document 27 Filed 07/14/20 Page 2 of 8



       chromatography- mass spectrometry analysis plaintiffs ' chemists

       performed show there was fraudulently little vanilla bean

       extract in the ice cream?

                The answers to each of those questions being No , the

       complaint is dismissed .

                A picture included in the FAC of the packaging of the

       product in question and its ingredient list is below .




Milk, Cream, Corn Syrup. Liquid Sugar. S ,m Mil , Buttermilk. M1lkfat. Whey,   atural Flavor, Mono • and D1glycendes, Guar Gum,
Cellulose Gum, Carrageenan, Dex trose, Annatto (color) .

                Plaintiffs contend they were deceived by Wegmans to believe

        that ice cream they bought from Wegmans got its vanilla flavor

        from vanilla beans or vanilla bean extract , when in fact the ice



                                                              2
          Case 1:19-cv-09227-LLS Document 27 Filed 07/14/20 Page 3 of 8



cream got most of its vanilla flavor from some non - vanilla

source . FAC    ~~   5,    6 ("Defendant ' s Product contains non - vanilla

flavor,    a de minimis amount of vanilla and to the extent it

tastes like vanilla , such flavor is contributed by vanillin from

non - vanilla sources . The Product is not truthfully or lawfully

identified as        ' Vanilla Ice Cream ' which misleads consumers . ") .

     Plaintiffs '         claim that Wegmans '   ice cream is flavored by

artificial flavors , not natural vanilla flavor , has no factual

support , since the test performed does not show that .

Plaintiffs '    claim that Wegmans'       label is misleading under the

law requires some explanation , but also fails .

                                     DISCUSSION

                          The Federal and State Statutes

     The food , and ice cream , business is closely regulated , in

ways described for many pages in the complaint . The primary

federal Food Drug and Cosmetic Act deals generally with food ,

not with flavoring , 21 U. S . C . § 343(g) , and its enforcement is

left to the federal and State (if the food is located within the

State) authorities . There is no private civil right of action

for breaches of its provisions . See 21 U. S.C. § 337. The New

York Agriculture and Markets Law , which in its ice cream

regulations , 1 NYCRR 17 . 19 , adopted the federal ice cream

regulations , is also administered by a Commissioner who

investigates and may sue for penalties. N. Y. Agric.            &   Mkts . Law


                                          3
          Case 1:19-cv-09227-LLS Document 27 Filed 07/14/20 Page 4 of 8



§ 35. No private civil actions can be inferred ; the legislature

created such a right of action only when it wished to (N.Y.

Agric.     & Mkts . Law§ 378(3) , dealing with tampering with animal

research) .

         Thus , in this private civil action , the extensive

discussion and argument in the motion papers with respect to

particular federal standards for ice cream flavor descriptions

is without consequence .        POK Labs Inc . v . Friedlander , 103 F . 3d

1105 , 1113 (2d Cir . 1997)      (Plaintiff ' s "dogged insistence that

PDK ' s products are sold without proper FDA approval suggests"

his goal is "to privately enforce alleged violations of the

FDCA .          However , no such private right of action exists ." )

         The point here is not conformity with this or that standard

(which is left to the authorities to regulate) but whether the

marketing presentation was deceptive .

         The relevant portions of the Pennsylvania Unfair Trade

Practices and Consumer Protection Law (73 Penn . Statutes§§ 201 -

1 , 2 , 3) , like the provisions of New York ' s General Business Law

Sections 349 and 350 , are not product standards , but

prohibitions of misrepresentations , deceptions and misleading

conduct . They, like the common - law false advertising , and fraud

issues , turn on the honesty and accuracy of the ice cream

container ' s label , to which we now turn .




                                        4
       Case 1:19-cv-09227-LLS Document 27 Filed 07/14/20 Page 5 of 8



                    The Container Label: Deceptive?

     Although they are processed almost simultaneously by the

buyer , to analyze the total effect of the messages on the

container it is useful to consider them in sequence . The buyer ' s

first desire is for ice cream , and when he is in the frozen food

area he must select , from many choices (chocolate , lemon , mint ,

lime , etc . ) the one he wants . Thus the large - type " Vanilla " is

of immediate use . Of course he is not looking for a bowl of

vanilla , and the next largest words confirm that the container

holds ice cream . Those who prefer natural ingredients will note

that it has natural vanilla flavor , and no artificial flavors .

Evidently there are various natural substances which have a

vanilla flavor . Those interested in the actual ingredients can

read the list , which mentions neither vanilla beans nor

extracts , but they will not learn the components , amounts or

proportions of the Natural Flavor 1 •

      That is where the container ' s disclosures start , and where

they stop . Where is the deception? What is misleading , or

misrepresented?




1 In a highly competitive market for consumer taste , ice cream producers seek
not just a vanilla ice cream , but a different and better tasting vanilla ice
cream than their competitors. To this end , many manufacturers flavor their
vanilla ice creams not just with vanilla extract , but with a package of
flavorings of which vanilla extract is the predominant , but not the only,
flavoring component . These flavoring packages often are carefully developed
by specialized flavor suppliers , with their proprietary formulations kept as
a trade secret.  Defts ' April 20 , 2020 brief, p.4.


                                       5
       Case 1:19-cv-09227-LLS Document 27 Filed 07/14/20 Page 6 of 8



     The plaintiffs assume that buyers take it for granted that

natural vanilla flavor is wholly or largely derived from vanilla

beans , and argue that if the predominant component of the

flavoring is not from beans or vanilla extract , the customer is

misled. They point to Mantikas v . Kellogg Co ., 910 F . 3d 633 (2d

Cir. 2018) where the Cheez - It crackers box proclaimed WHOLE

GRAIN in large type ; there was in fact a small amount of whole

grain in the crackers , but they were mainly made of less

nutritious enriched white flour . This case is different . The

Wegmans container does not mention vanilla beans , or bean

extract , and even if vanilla or bean extract is not the

predominant factor , if the sources of the flavor are natural ,

not artificial , it is hard to see where there is deception . What

is misrepresented? The ice cream is vanilla flavored . The

sources of the flavor are natural , not artificial .

      In this case , it is conceded that there is vanilla in the

product ; it is claimed to be de minimis . No objective facts in

this respect are pled.

      Plaintiffs ' authority for that argument is its alleged

experts '   test.

                    The Mass Spectrometry Analysis

      The subject - matter of the discussion of plaintiffs ' mass

spectrometry analysis is four chemical compounds that are

present in vanilla beans in small amounts        ("marker compounds " )


                                     6
       Case 1:19-cv-09227-LLS Document 27 Filed 07/14/20 Page 7 of 8



They are vanillin (1 . 3% to 1 . 7% present) , p - hydroxybenzaldehyde

(a tenth of a percent), vanillic acid (a twentieth of a

percent) , and p - hydroxybenzoic acid (three hundredths of a

percent) . The latter three proportions are tiny , from 6% to          •   2~
                                                                            0




as much as the vanillin .

     The analysis of the ice cream picked up vanillin at 0 . 787

parts per million , and did not detect any of the smaller three

markers . Plaintiffs argue this means there is too little vanilla

bean extract in the ice cream , and the flavoring must come from

non - vanilla bean sources . But that is not a self - evident

conclusion .

     The fact that the analysis disclosed only the vanillin may

simply show that the test was not sensitive enough to detect the

markers with smaller profiles in the bean .

     The test may just confirm that the vanilla flavor derives

solely from vanilla extract .

     That is left to speculation . What is needed is to test , not

for the universe of the ice cream ' s contents , but specifically

for the presence of the particular chemical markers.

     The test performed under plaintiffs '       instructions is as

inapplicable to this action as are the federal specifications

for ice cream flavorings , which are not enforceable by private

plaintiffs .




                                     7
          Case 1:19-cv-09227-LLS Document 27 Filed 07/14/20 Page 8 of 8



                                   CONCLUSION

      The Amended Complaint does not state a claim of

misrepresentation regarding the flavoring of Wegmans Vanilla Ice

Cream and is dismissed .

      So ordered .

Dated :     July 14 , 2020
            New York , New York




                                                 LOUIS L . STANTON
                                                     U. S . D. J .




                                        8
